NO.
12-05-00255-CV
 
              IN THE COURT OF APPEALS
 
 TWELFTH COURT OF APPEALS DISTRICT
 
                             TYLER, TEXAS
 
 
MANDELL RHODES, JR.,                             §     APPEAL FROM THE 241ST
APPELLANT
 
V.                                                                         §     JUDICIAL DISTRICT COURT OF
 
RISSIE OWENS, ALVIN SHAW
AND CHARLES SPEIER,                              §     SMITH COUNTY, TEXAS
APPELLEES


                                                     MEMORANDUM
OPINION
                                                                 PER
CURIAM
This accelerated appeal is being
dismissed for want of prosecution.  Tex. R. App. P. 42.3(b). Appellant
perfected his appeal on June 16, 2005. 
Thereafter, the clerk’s record was filed on August 18, 2005, making
Appellant’s brief due on or before September 7, 2005.  Upon Appellant’s motion, the time for filing
his brief was extended until October 27, 2005. 
When Appellant failed to file his brief within the required time, this
Court notified him on November 1, 2005 that the brief was past due and warned
that if no motion for extension of time to file the brief were received by
November 14, 2005, the appeal would be dismissed for want of prosecution under
Texas Rule of Appellate Procedure 42.3(b). 
The notice further informed Appellant that the motion for extension of
time must contain a reasonable explanation for his failure to file the brief
and a showing that Appellee had not suffered material injury thereby.
To date, Appellant has not filed his
brief or filed a motion for extension of time. 
Accordingly, the appeal is dismissed for want of prosecution.  See Tex.
R. App. P. 42.3(b).
Opinion
delivered November 16, 2005.
Panel consisted of Worthen, C.J., Griffith, J.,
and DeVasto, J.
 
                                                                                            (PUBLISH)




 















 



 
[COMMENT1] 
 
 
                                                COURT OF APPEALS
                     TWELFTH COURT OF
APPEALS DISTRICT OF TEXAS
                                                             JUDGMENT
 
                                                         NO. 12-05-00255-CV
 
                                                          NOVEMBER
16, 2005
 
                                                      MANDELL
RHODES, JR.,
                                                                      Appellant
                                                                            V.
                                                  RISSIE
OWENS, ALVIN SHAW
                                                       AND
CHARLES SPEIER,
                                                                     Appellees
 
 _____________________________________________________________________________
                                         Appeal from the 241st Judicial District Court

                                      of
Smith County, Texas. (Tr.Ct.No. 04-3434-C)
 _____________________________________________________________________________
 
THIS CAUSE came on to be heard on the
transcript of the record, and the same being inspected, it is the opinion of
this Court that the appeal should be dismissed.
It is therefore ORDERED, ADJUDGED and
DECREED that the appeal, be, and hereby is, Dismissed; that all costs of this appeal are hereby
assessed against Appellant, Mandell
Rhodes, Jr., for  which
execution may issue; and that this decision be certified to the court below for
observance.
By per curiam opinion.
Panel consisted of Worthen, C.J.,
Griffith, J., and DeVasto, J.




                                   THE STATE OF TEXAS
                          M A N D A T E
                                 *********************************************
 
 
TO THE 241ST JUDICIAL DISTRICT COURT OF
SMITH COUNTY, GREETINGS:

 
Before our Court of Appeals for the 12th
Court of Appeals District of Texas, on the 16th day of November, 2005, the
cause upon appeal to revise or reverse your judgment between
 
                                              MANDELL
RHODES, JR., Appellant
 
                                      NO.
12-05-00255-CV; Trial Court No. 04-3434-C
 
                                                            By
per curiam opinion.
 
                                                  RISSIE
OWENS, ALVIN SHAW
                                               AND
CHARLES SPEIER, Appellees
 
was
determined; and therein our said Court made its order in these words:
 
“THIS
CAUSE came on to be heard on the transcript of the record, and the same being
inspected, it is the opinion of this Court that the appeal should be dismissed.
 
It is therefore ORDERED, ADJUDGED and DECREED that
the appeal, be, and hereby is, Dismissed;
that all costs of this appeal are hereby assessed against Appellant, Mandell Rhodes, Jr., for  which execution may issue; and that this
decision be certified to the court below for observance.”
 
WHEREAS, WE COMMAND YOU to observe the order of our said Court
of Appeals for the Twelfth Court of Appeals District of Texas in this behalf,
and in all things have it duly recognized, obeyed, and executed.
 
WITNESS, THE HONORABLE JAMES T. WORTHEN, Chief Justice of our Court of Appeals
for the Twelfth Court of Appeals District, with the Seal thereof affixed, at
the City of Tyler, this the ______ day of __________________, 200____.
 















 


CATHY S. LUSK,
CLERK
 
 
By:_______________________________
     Deputy Clerk





 [COMMENT1]J.25       CIVIL - REVERSED & DISMISSED WITHOUT
PREJUDICE
 
           Each party
pays their own way in both courts.